Title: To James Madison from Anonymous, 5 November 1808
From: Anonymous
To: Madison, James



Dr. Sir
NewYork 5th. Nov. 1808.

I have this moment seen a letter from a Clintonian in Albany to one in this City, which States that De Witt Clinton, Judge Taylor, Obediah Gorman, a Mr. Gebhard & Old Compstock all members of the Senate had put down their feet in favour of Clinton the moment they met at Albany, that the republican party were about equally divided, and the federalists less than one third.  De Witt intended on Monday to have held out & received the support of the federalists, but that on tuesday he received positive information from Vermont & a part of some other States that the votes they had calculated on would go to the republican candidate.  Therefore this state could be of no use to them & Apprehensive that they would lose the vice Presidentcy by their persisting in their pretentions, they had begun a conciliatory language to the friends of order &c with a view to the Vice Presidentcy, & advising his friend here to raise his bets on the Electors of this State being Clintonial.
Several other letters state that De Witt is so far committed to the feds to oppose the Southern party that he cannot give up the thing.  Some suppose that he will fix his Eye on a seat in the Senate of the Union for 6 Years in place of our worthy friend Dr. Mitchell which he could get with Fed: Aid.  Be that as it may I hope the republican party will view the Clintons in their proper Character & so vote as to leave the choice of V. P. to congress & fix on some able man in the eastern States.  You may make extracts from this if you please.  Davis & Kiteltos are doing good.

H.


Should the Embargo be continued, I think it would be policy to declair War with both France & England.  Commence with Spain.  England would soon leap into our arms.
In case of commerce with South America I will suggest the name of David C. De Forest, a native of connecticut, a Gentleman of education & a Merchant now residin for the last 3 Years at Buenos Ayres.  I beleive Mr. De Forest is well known to Mr. G. Granger & Judge P. Edwards.  Indeed I think he was an applicant for A Consullur Appointment to that Country about 4 Years since.  Mr. De Forest is a correspondent of mine.  He has made a hansome fortune in that trade, was there during the English expedition & Stands high with Genl. Lineres & the Spanish Officers, being himself a Mitilary man & opposed to Miranda.

